Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10, 13, 14 and 16-20 have been canceled.  Claims 11, 12, 15 and 21-27 are pending.

Drawings
In general, the drawings, use of reference signs and the written specification are sloppy, incorrect and inconsistent.  One example, Fig. 1A discloses an elongated opening or slot on the rear wall 110 which is designated as a bag dispenser 118, a housing 134 and a user grip portion 122.  Please choose one reference sign and use it consistently.
The drawings are objected to as failing to comply with 37 CFR 1.84(p) (4) because reference character “118” has been used to designate a bag dispenser in an inconsistent manner.  Figures 1A and 1D are at least consistent with each other but incorrect and label the opening 138 as dispenser 118.  Figure 1C designates the general area between dispenser tray and housing 128 as the dispenser 118.  While Fig. 2 labels the lower area close to the bottom wall on the rear wall as the dispenser 118 even though it is clear from Fig. 2 that tray 132 and package of bags 126 are above this lower area.  Does applicant just consider the entire waste container to be the bag dispenser?  Applicant could not blame the Office for making a determination that the entire waste container is the bag dispenser as no clear designation exist by viewing drawings and reading the specification.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “140” has been used to designate an interior wall of a bag dispenser in an incorrect manner as shown in Fig. 3-6.  Clearly, this is the interior of the trash container and the inside surface of rear wall 110 rather than an interior of the dispenser which is the opposite side or outer surface of rear wall wherein the interior volume 130 of housing 128 of dispenser 118 is located.  

Figures 1-6 are consistent is having a rear wall with an exterior surface recess for housing bags such that an exterior bag dispenser is shown. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the interior bag dispenser of claim 25 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
In general, the claim 25 is sloppy, incorrect and inconsistent.  Applicant claims an interior bag dispenser in claim 25.  Then, forgets that the bag dispenser is mounted on the interior and treats the bag dispenser has though it is mounted on the exterior by stating that the dispensing opening in the rear wall provides access between an interior space of the bag dispenser to an interior space of the body portion.  If the bag dispenser is mounted in the interior of the body portion, a bag, in the process of being dispensed, doesn’t need to pass through the opening because the bag is already within the interior of the body portion.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant is challenged with consistency.  If applicant states a first limitation, another limitation can’t contradict the first limitation.  
Claim 25, lines 5-6 state that “wherein the interior surface of the second wall defines a bag dispenser having a cavity and includes an opening.”  Thus the bag dispenser is mounted on the interior.  
An opening which allows bags to pass through from an exterior side of the second wall to an interior side of the second wall is a bag dispensing opening and considered part of the bag dispenser.  See paragraph [0043], an opening 138 may be formed in the interior wall 140 of the bag dispenser 118.  Then, applicant states in lines 6-7 that the opening provides access from the bag dispenser (as if the bag dispenser is somewhere on the exterior of the second wall) to an interior space of the body portion.  If the bag dispenser is integrally formed with an interior surface of the second wall, the bag dispenser is already in the interior space.  See paragraph [0039], the bag dispenser 118 may include a housing 128 with an interior volume 130 in which bags 124 can be disposed.  The written specification establishes the bag dispenser as a series of elements including the bag opening, the interior part or housing, and the exterior part or tray.

An opening on the rear wall is necessary when the bag dispenser is positioned on an exterior surface of the rear wall.  When the dispenser is inside the body portion (as is stated in lines 6-7 of claim 25), it is contradictory to state that the opening provides access from the bag dispenser to the interior.  Claim 25 contradicts itself.  Claim 25 is indefinite.

Art rejections:  
The drawing, specification and claims are sloppy, incorrect and inconsistent.  The Office has difficulty understanding what applicant is claiming.  Office is not sure if applicant’s intention in claiming the dispenser.  Does the dispenser go in the body or outside the body?  Therefore, the claim rejections are insofar as the claims are understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 11, 12, 15 and 21-27 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Forest (US 2001/0052522).
Please carefully read paragraphs [24 and 25] of Forest when looking at and comparing Fig. 5 and 6.
Forest discloses a container assembly as shown in Fig. 5 and 6 wherein a readily removable and attachable bag liner container 60 is attached to trash receptacle 10 comprising:
a body (10) comprising a front wall, a rear wall (second wall) (wall with container 60 attached thereto) opposed to the front wall, and lateral side walls connecting the front wall and the rear wall, the body further comprising an upper edge and a lower edge; a bag dispenser (container 60, the opening 64 and portions of the interior surface of the rear wall) integrally formed with a portion of the second (rear) wall, wherein the bag dispenser comprises an opening (64) positioned near the opening and disposed on an interior surface of the rear wall, wherein the opening provides access between an interior space of 
Re claims 12 and 23, the tray comprises a user engagement member (outturned flanges 63).
Re claim 25, wherein the second (rear) wall comprises an exterior surface and an interior surface; wherein the interior surface of the second (rear) wall defines a bag dispenser having a cavity (interior of container 60) and includes an opening (64) that provides access from the cavity of the bag dispenser to an interior space of the body portion and wherein the opening is configured to dispense a bag (the “configured to” language designates functional language, even though there is dispensing slot 65 and the container can be used in manner different than claimed, there is no preclusion on the use of top mouth opening which communicates with opening 64 to dispense bags through these two openings when the tray is in either the closed or open positions); wherein the exterior surface of the second wall includes a tray pivotably connected with the second wall that pivots from a closed position to an open position wherein the {9610333:2 }4tray provides access to the cavity of the bag dispenser and wherein when the tray in the closed position the tray is and second wall are generally coplanar (i.e., the tray is generally coplanar with itself and the second wall are generally coplanar with itself; and the tray and second wall are generally coplanar with each other) and wherein the tray comprises a user engagement member.



Response to Arguments
Applicant's arguments filed 15 December 2021 have been fully considered but they are not persuasive.
The Office notes with appreciation that applicant’s tone is better and applicant is striving for and achieving some progress in the prosecution of this application.
Regarding drawing objections and section 112 rejections, these apply currently towards claim 25 and its dependents.  A least claims 11, 12, 15 and 21-24 are not involved or concerned with these rejections.  
On the whole, there are still numerous inconsistencies wherein the drawings, specification and claims are not perfectly synchronized and consistent.  In particular, the consistent use of reference signs, the consistent description of reference signs and disclosure of every reference sign in the drawings are areas of concern.  Office notes that applicant is willing to discuss in an interview.  These inconsistencies are obvious, readily apparent and correctable to anyone who reviews the application.  Applicant (inventors, assignees, attorneys and counsel) on their own accord have the ability to correct these discrepancies and inconsistencies without Office advice.  After all, doesn’t applicant benefit the most from a clear and precise disclosure that could prevent invalidity, errors, misconceptions, etc.?  Your name is applied to the respective patent and the application and you should be accountable for this application.  Of course, new matter and changes (switching) to another invention should be avoided and applicant should contact the Office for particular changes if that is in any way a concern and an interview or review of proposed changes would be welcomed by the Office.  The disclosure and claims are understandable to the extent as presented and the Office is providing an action.
Applicant further moved this application forward by defining around and overcoming the art rejection based on Barrett et al.  (US 2012/0234836).

The Office would welcome an interview to discuss specifics of objections and rejections, art, possible claim amendments to overcome art rejections.  But not interested in discussing obvious changes to consistently use reference signs.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535.  The examiner can normally be reached on Monday - Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please do not schedule an interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

















sjc /STEPHEN J CASTELLANO/      Primary Examiner, Art Unit 3733